DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-14, and 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Komiya et al. (U.S. Pub. No. 20200304809).
Regarding claim 1, Komiya discloses:
A laminated image pickup device comprising:
a sensor including a plurality of pixels configured on a sensor substrate (layered imaging element 100 includes a backside illumination-type imaging chip 113 to output a pixel signal corresponding to incident light, where imaging face 200 of imaging chip 113 has many pixels 201 arranged in a two-dimensional manner, par. 45 and 55-60) and configured to continuously acquire image data at a predetermined frame rate (acquiring images at 30 fps, when no specific subject (railway train) is 
a processor (control unit 502 is an electronic circuit to control the respective units of the electronic device 500 and is composed of a processor and a surrounding circuit thereof, where the control unit 502 reads the control program from the flash memory 507 to execute the control program to thereby control the respective units, par. 85. 86, where the control unit 502 is composed of a processor 1201, a memory 1202, an integrated circuit 1203, and a bus 1204 providing the connection thereamong, and the preprocessing unit 1210, the image processing unit 901, the acquisition unit 1220, and the compression unit 902 may be realized by allowing a program stored in the memory 1202 to be executed by the processor 1201, 147-148), wherein
the processor is provided on a substrate other than the sensor substrate (the control unit 502/processor 1201 is described and seen as a separate circuit than the layered imaging element 100, Fig. 5 and 12), and is configured to

obtain outputs of the some pixels included in the priority region at a higher frame rate than the predetermined frame rate (subject is imaged at 60 [fps], while the remaining region is imaged at 30 [fps], where the imaged data is output to memory and processor 1201 may use the memory 1202 as a work area and the integrated circuit 1203 may use the memory 1202 as a buffer to temporarily retain various pieces of data including image data, par. 78-82, 122, 148, 184-188).
Regarding claim 2, Komiya further discloses:
priority region is a rectangular region having a predetermined size (the subject in the second imaging region has a rectangular shape and size as seen in Figs. 9 and 14, see also par. 175).
Regarding claim 4, Komiya further discloses:
a memory configured to temporarily store image data based on outputs of the plurality of pixels (processor 1201 may use the memory 1202 as a work area and the integrated circuit 1203 may use the memory 1202 as a buffer to temporarily retain various pieces of data including image data, par. 148), wherein

Regarding claim 5, Komiya further discloses:
processor moves the priority region based on a motion of the moving object (setting unit 1212 detects the motion vector of the specific subject from a difference between the imaging region in which a specific subject is detected in the input frame and an imaging region in which the specific subject of an inputted frame is detected for example to predict the imaging region of the specific subject at the next input frame and the setting unit 1212 outputs, to the imaging element 100, an instruction to change the frame rate for the predicted imaging region to the second frame rate, par. 151).
Regarding claim 6, Komiya further discloses:
processor includes an inference engine using an inference model to which the image data temporarily stored in the memory is inputted to infer the region including the image part of the moving object in the inputted image data (setting unit 1212 detects the motion vector of the specific subject from a difference between the imaging region in which a specific subject is detected in the input frame and an imaging region in which the specific subject of an inputted frame is detected for example to predict the 
Regarding claim 7, Komiya further discloses:
inference model is obtained, based on a detection result of positions of the moving object included in each of frame images in a movie, by learning using training data obtained by adding, to a predetermined frame image, information of a region including a position of the moving object in a frame image next to the predetermined frame image as an annotation (additional information 817 of video file 600 is information obtained by representing, during the imaging operation, the frame rate set for each unit group 202 in the form of a two-dimensional map, where the additional information 817 may be retained in the frame F but also may be retained in the cache memory of the processor 1201, where setting unit 1212 detects the motion vector of the specific subject from a difference between the imaging region in which a specific subject is detected in the input frame and an imaging region in which the specific subject of an inputted frame is detected for example to predict the imaging region of the specific subject at the next input frame and the setting unit 1212 outputs, to the imaging element 100, an instruction to change the frame rate for the predicted imaging region to the second frame rate, par. 102, 109, 116, 151, 184-188).

a memory (processor 1201 may use the memory 1202 as a work area and the integrated circuit 1203 may use the memory 1202 as a buffer to temporarily retain various pieces of data including image data, par. 148) configured to temporarily store a plurality of pieces of image data based on outputs of the plurality of pixels (imaging region in which a specific subject is detected in the input frame and an imaging region in which the specific subject of an inputted frame is detected, par. 102, 109, 116), wherein
the processor obtains the priority region based on a difference between the plurality of pieces of image data temporarily stored in the memory (setting unit 1212 detects the motion vector of the specific subject from a difference between the imaging region in which a specific subject is detected in the input frame and an imaging region in which the specific subject of an inputted frame is detected for example to predict the imaging region of the specific subject at the next input frame, where the setting unit 1212 outputs, to the imaging element 100, an instruction to change the frame rate for the predicted imaging region to the second frame rate, par. 151, where imaged data is output to memory and processor 1201 may use the memory 1202 as a work area and the integrated circuit 1203 may use the memory 1202 as a buffer to temporarily retain various pieces of data including image data, par. 78-82, 122, 148, 184-188).
Regarding claim 9, Komiya further discloses:

processor sets a background judgement region for judging a background region and a change judgement region for judging a change region in the plurality of pieces of image data temporarily stored in the memory (preprocessing unit 1210 sends the first frame rate setting instruction including the setting details of Step S1401 to the imaging element which allows the imaging element 100 to be set so that the imaging conditions for the entire imaging face 200 are set to the first frame rate, which causes the subject to be imaged at the first frame rate along with other image data that is not the subject and considered the background, where the subject is recognized for motion vector processing, par. 151, 171, 184-188), and determines a priority region based on the change region, based on a change in the image of the background judgement region and a change in the image of the change judgement region based on a result of the difference (setting unit 1212 detects the motion vector of the specific subject from a difference between the imaging region in which a specific subject is detected in the input frame and an imaging region in which the specific subject of an inputted frame is detected for example to predict the imaging region of the specific subject at the next input frame and the setting unit 1212 outputs, to the imaging element 100, an instruction to change the frame rate for the predicted imaging region to the second frame rate, par. 102, 109, 116, 151, 184-188).

processor divides the change judgement region into a plurality of division regions, judges the change region for each of the division regions, and determines the priority region based on the change region (three or more imaging regions may be provided, where imaging regions after the third imaging region can have a frame rate different from those of the first frame rate and the second frame rate, par. 125, where setting unit 1212 detects the motion vector of the specific subject from a difference between the imaging region in which a specific subject is detected in the input frame and an imaging region in which the specific subject of an inputted frame is detected for example to predict the imaging region of the specific subject at the next input frame and the setting unit 1212 outputs, to the imaging element 100, an instruction to change the frame rate for the predicted imaging region to the second frame rate, par. 102, 109, 116, 151, 184-188).
Regarding claim 11, see the rejection of claim 1 and note that Komiya further discloses:
a controller configured to control the laminated image pickup device (control unit 502 is an electronic circuit to control the respective units of the electronic device 500 and is composed of a processor and a surrounding circuit thereof, where the control unit 502 reads the control program from the flash memory 507 to execute the control program to thereby control the respective units, par. 85. 86).

a controller configured to control the laminated image pickup device (control unit 502 is an electronic circuit to control the respective units of the electronic device 500 and is composed of a processor and a surrounding circuit thereof, where the control unit 502 reads the control program from the flash memory 507 to execute the control program to thereby control the respective units, par. 85. 86).
Note that is was shown that the control unit calculates the motion vector between image thus updating the inference model.
Regarding claims 13, 14, and 16-19, see the rejection of claims 1, 2, 4-7 respectively.
Regarding claim 20, see the rejection of claim 1 and note that control unit 502 reads the control program from the flash memory 507 to execute the control program to thereby control the respective units.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komiya et al. (U.S. Pub. No. 20200304809) in view of Landqvist et al. (U.S. Pub. No. 20160182866).
Regarding claim 3, Komiya is silent with regards to the higher frame rate is determined according to a size of the rectangular region.  Landqvist discloses in par. 40, 41 and Fig. 2 that a frame rate of a subarea can be increased to a higher rate based on a ratio of the size of the subarea relative to the maximum resolution of an imaging sensor.  As can be seen in par. 41 this is advantageous in that it becomes possible to utilize similar parameters for readout of the pixels, e.g., with respect to integration time, both when capturing the normal video frames and when capturing the additional video frames.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the higher frame rate is determined according to a size of the rectangular region.
Regarding claim 15, see the rejection of claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824. The examiner can normally be reached M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS G GILES/           Primary Examiner, Art Unit 2697